Citation Nr: 0103264	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  93-09 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for dysthymia 
(formerly diagnosed as depressive reaction), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from April to July 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on December 6, 1993, and 
a transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The appellant's dysthymic disorder is manifested by 
complaints of anxiety and depression resulting in an overall 
impairment in social and occupational functioning that is 
significant enough to cause chronic disturbances of 
motivation and mood.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his psychiatric disorder so as to require referral 
for extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the appellant's dysthymic disorder are met 
under either the old or revised criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996), § 4.130, Diagnostic Code 9433 (2000).

2.  Application of extraschedular provisions for the 
appellant's psychiatric disorder is not warranted in this 
case.  38 C.F.R. § 3.321(b) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended in November 1996, during the pendency of 
the appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply).  The RO readjudicated the case in accordance with the 
amended rating criteria by supplemental state of the case in 
May 1999.  The General Counsel has held that questions 
regarding whether the amendments to the rating schedule for 
mental disorders are more beneficial than the previously 
existing provisions are to be resolved in individual cases.  
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).  However, more 
recently, the General Counsel held that unless it was clear 
from a facial comparison, VA must separately apply the pre-
amendment and post-amendment version to determine which 
version is more favorable.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
34532 (May 30, 2000).  As neither version appears more 
favorable to the appellant's case, the Board will consider 
both versions.

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as dysthymia rated under Diagnostic Codes 9400-9411 were 
as follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440, whether diagnosed as 
schizophrenia, generalized anxiety disorder, etc.  38 C.F.R. 
§ 4.130 (2000).  The regulation reads as follows for the 10-
100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
appellant's service-connected psychiatric disorder would 
support a finding of functional impairment that is more 
appropriately rated as 50 percent disabling.  38 C.F.R. § 4.7 
(2000).  As detailed above, the appellant's disability rating 
was increased to 30 percent by rating decision in August 1991 
based on the results of the VA hospital report dated in 
February-March 1990.  During that period of inpatient 
hospitalization, the appellant was diagnosed with major 
depression, recurrent, based on an anxious mood, depressed 
affect and poor insight/judgment.  He was treated with a 
variety of medications (Doxepin, Valium and Halcion) and he 
participated in occupational therapy.  He was discharged 
after nearly a month of hospitalization with instructions to 
continue taking an increased dosage of Doxepin and seeking 
follow-up in the mental hygiene clinic.  These findings were 
considered by the RO in 1991 to support a "definite" degree 
of social and industrial impairment due to his psychiatric 
disorder.

However, since his hospitalization in February-March 1990, 
the appellant has required further inpatient hospitalization 
for his psychiatric disorder, a fairly regular course of 
treatment for his symptoms in a VA mental hygiene clinic, and 
he has required continuous medication therapy for these 
problems.  Moreover, the results of his VA psychiatric 
examinations conducted in 1991, 1993, 1997 and 1999 reflect 
an overall increase in the severity of his disability.  For 
example, the 1993 VA examination disclosed that his 
anxiety/depression symptoms were causing him to be 
increasingly reclusive and more dependent on his wife.  
Although the balance of the mental status findings were 
negative for psychiatric impairment, and alcohol abuse was 
noted as an aggravating factor to his problems, he was 
diagnosed on the 1993 exam with dysthymia with recurrent 
major depression and poor overall functioning.  His condition 
was comparably improved at the time of the 1997 examination, 
as the same examiner who evaluated him in 1993 noted that his 
dysthymia with a substance abuse disorder (alcohol) was 
significant only for monotonous speech with no floating 
anxiety, but with a depressive component.  As a result, he 
was assigned a Global Assessment of Functioning (GAF) score 
of 80, indicative of only mild overall impairment.  However, 
while the record shows that his problems are at least in part 
due to his alcohol abuse and other physical disorders, there 
is no mistaking that his depressive symptoms have been 
adversely impacting his daily life activities.  Follow-up 
treatment reports dated in 1998 and 1999 reflect continuing 
reliance on psychotropic medications to control his symptoms, 
and further, the most recent VA examination of December 1999 
reflects that he had a somewhat depressed mood and a 
constricted affect, although he had no other signs of overt 
psychiatric impairment.  He was diagnosed with dysthymia and 
alcohol dependence, in alleged remission, and assigned a GAF 
score of 70.  His work history is significant for long-term 
unemployment (since his military discharge) with reliance on 
VA and Social Security benefits for support.

On the basis of these findings, the Board concludes that the 
old criteria for a 50 percent rating have been met, 
specifically to the extent that the criteria provide a rating 
for "considerable" impairment manifested by psychoneurotic 
symptoms causing reductions in reliability, flexibility and 
efficiency levels.  Looking at the medical evidence, it is 
evident that the past ten years has seen an increase in the 
disabling effects of the appellant's psychiatric disorder as 
manifested by his need for ongoing outpatient and medication 
therapy to control his symptoms.  These findings, when 
considered together with the reported summaries of his 
therapy clinic visits, the additional inpatient admissions in 
the 1993-96 time period, and accounts provided on the VA 
examinations described above, demonstrates to the Board that 
his condition has increased in severity, warranting 
entitlement to the 50 percent rating based on 
"considerable" disability.

The Board concludes that the appellant would meet the 
criteria for a 50 percent rating under the revised criteria 
as well.  Specifically, the medical findings reported between 
1991 and 1999 reflect symptoms such as a depressed affect and 
a fairly consistent pattern of disturbances in mood and 
motivation, as seen during clinic visits and on the above-
cited VA psychiatric examinations.  In the Board's judgment, 
these findings are indicative of an impairment that is more 
than the 30 percent provided under the revised criteria which 
contemplates impairment due to "occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks" due to a variety of psychiatric symptoms 
(depressed mood, anxiety, panic attacks, etc.).  It appears 
that since the early 1990s, the appellant has been 
chronically depressed and limited in his social contacts 
(wife and immediate family only).  With these facts for 
consideration, it is shown that the appellant's disability 
picture more closely approximates the criteria for the 50 
percent rating under the revised criteria.  38 C.F.R. § 4.7.  
These findings are bolstered by the fact that he has needed 
regular outpatient therapy and continuous psychotropic 
medication.  In addition, the appellant's testimony on appeal 
given in December 1993 corroborates the above findings to the 
extent that he stated that he had problems sleeping, was 
forgetful and limited himself to staying at home so as to 
avoid social contacts outside his immediate family.  Private 
medical reports dated in 1993 from his psychiatrist support 
his testimony in this regard.  When read together, the Board 
finds that this evidence reflects a disability picture that 
more closely approximates the criteria for a 50 percent 
rating under the revised rating schedule.

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent for the 
appellant's dysthymic disorder under the "old" rating 
criteria.  The evidence of record reflects that the appellant 
suffers from a chronically depressed mood/affect and has 
isolated himself from the community at large.  But, even 
assuming that the appellant's psychiatric disability, with 
its features of interpersonal difficulties, social isolation 
and feelings of depression and irritation, may adversely 
affect social adaptability to some extent, nevertheless, it 
does not more than considerably affect industrial 
adaptability.  In pertinent part, the provisions of 38 C.F.R. 
§ 4.129 state:

. . . in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
isolation and difficulty with depression have been shown to 
interfere with his level of ability to maintain effective and 
wholesome relationships, as well as to decrease his 
initiative, flexibility, efficiency and reliability levels, 
such interference is no more than considerable as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  It is evident that the appellant has been 
able to function with the help of prescribed medication and 
has maintained his present marriage for many years.  
Furthermore, the mental hygiene clinic reports document a 
relatively stable psychiatric profile of the appellant while 
he has been compliant with his medications and follow-up 
care.  Also, he has not required any inpatient 
hospitalizations related to his psychiatric symptomatology 
since 1996.  While the findings set forth above most closely 
approximate those necessary for the 50 percent evaluation, 
the findings needed for the next higher evaluation  - overall 
"severe" disability - are not demonstrated by a 
longitudinal review of the evidence.

Furthermore, a review of the evidence of record does not 
demonstrate that the appellant's dysthymia warrants a total 
rating under the old mental disorders criteria.  It is not 
shown that he has had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  There is no objective 
documentation to the effect that he is demonstrably unable to 
maintain or retain employment.  Mental status examination 
findings on the above-described VA examinations did not show 
that he was out of contact with reality.  Fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior were not found on these 
examinations as well, and they were not documented or shown 
by the balance of the evidence.  Moreover, although the 
evidence shows that he is not employed, it is not shown that 
he is demonstrably unable to maintain or retain employment 
due to his psychiatric disorder.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for 70 or 100 percent 
evaluations under the revised rating criteria.  The evidence 
of record does not establish that the appellant has recently 
expressed any suicidal ideation or that he ever engaged in 
obsessional rituals.  Nor has he demonstrated near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  There is no 
documentation in the record of unprovoked irritability with 
periods of violence, or any spatial disorientation or 
sustained neglect of personal appearance and hygiene.  As 
detailed above, while he was recently shown on the 1999 VA 
examination to have slightly neglected his personal hygiene 
(did not shave for past two days), he was nevertheless clean 
and adequately dressed and groomed.  Similar findings are 
shown by the balance of the record.  It appears that when he 
is medication compliant, his condition is relatively stable 
and he is able to function at home.  Further, while the 
evidence does indicate that the appellant demonstrates 
manifestations such as flattened affect and disturbances of 
motivation and mood, the evidence of record also shows that 
the appellant has established and maintained a marriage for 
many years and that he has been able to appropriately and 
actively participate in therapy for a number of years.  With 
respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others, which are 
related to his service-connected mental disorder.  The Board 
notes that a persistent degree of impairment caused by one or 
more of these symptoms has not been objectively corroborated 
by the extensive medical record, including as noted on the VA 
psychiatric examinations conducted over the last ten years or 
by the private medical reports of Dr. Rojas Davis.  When all 
of these facts are considered together, it is the Board 
opinion that the evidence weighs strongly against a grant of 
a rating greater than a 50 percent under the revised 
schedular standards.
Moreover, there is no evidence that the appellant is now or 
has been in the recent past "grossly impaired" due to his 
service-connected psychiatric disorder as that term in used 
in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA examinations conducted 
since 1991 reflect that he was fully oriented and not acutely 
experiencing active psychotic thoughts, to include 
homicidal/suicidal and delusional/hallucinatory ideations.  
Moreover, older medical examination reports and evaluations 
are negative for these kinds of gross psychotic symptoms as 
well and the fact that he has not required more serious 
clinical intervention for his symptoms, i.e., inpatient 
hospitalization, in a number of years (since 1996) weighs 
heavily against a finding that he his grossly impaired by his 
psychiatric disorder.

To the extent that the appellant contends that he is more 
than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the appellant's psychiatric disorder is not 
inadequate.  Specifically, the Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required hospitalization in the last 
four years for this disability.  Hence, he does not have an 
exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his psychiatric disorder; as noted above, he 
has other significant physical and substance abuse disorders 
which obviously impact his ability to function.  In the 
absence of any evidence which reflects that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

An increased rating to 50 percent, but no higher, is granted 
for the appellant's dysthymic disorder, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

